Citation Nr: 1109720	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in May 2009.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of this proceeding is associated with the claims file.  The Veteran also submitted additional evidence and waived initial RO review.

In addition, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran's attorney discussed a TDIU during the August 2010 Board hearing.  Since the record is unclear as to whether any action has been taken with regard to the TDIU issue, the Board finds that a remand is appropriate in order to ensure formal adjudication of the TDIU issue.  Id.  Accordingly, for purposes of clarity, this issue is listed on the first page of this decision.

The issue of entitlement to a temporary 100 percent disability rating was raised by the Veteran in July 2010.  With regard to this issue, the RO sent the Veteran VCAA notice in July 2010; however, the Board is unsure as to whether this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Briefly, the Veteran contends that the evaluation assigned his PTSD does not accurately reflect the severity of his disorder.

The Board notes that the record appears to show that the Veteran's PTSD has increased in severity since his last VA examination, which was administered in March 2008.  In this regard, the Board notes that the Veteran was hospitalized in September 2008 and April 2009, and was also admitted to a VA domiciliary in November 2009.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

The Board observes that the Veteran has received significant VA treatment for his PTSD; however, it appears that all corresponding reports may not be in the claims file.  In this regard, the Board notes that the Veteran received inpatient VA treatment in April 2009 for approximately one week; however, only inpatient records from one day is associated with the record.   Therefore, the AMC/RO should obtain any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board observes that the Veteran has applied for Social Security Administration (SSA) disability benefits.  The Board finds that the SSA records would be relevant to the current appeal because the Veteran's SSA claim appears to be, at least in part, based on his PTSD.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

In addition, the Board observes that the Veteran's attorney testified in August 2010 that the Veteran had two lay statements in support of his claim; however, the Board notes that theses lay statements are not be associated with the claims file.  Therefore, in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that he should be provided another opportunity to submit these lay statements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Also, as noted in the introduction, the Veteran's claim for an increased rating includes the issue of entitlement to a TDIU.  The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.

The Board finds that additional development is required with regard to the issue of entitlement to a TDIU.  Specifically, the AMC/RO must provide the Veteran with appropriate notice and formally adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran appropriate notice under the Veterans Claims Assistance Act of 2000 specific to a TDIU claim.

2.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal, specifically including records pertaining to the Veteran's inpatient treatment in April 2009 and records since July 2010.

3.  The Veteran should be provided another opportunity to submit any lay statements in support of his claim.

4.  The AMC/RO should take appropriate action to request and obtain all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

5.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's PTSD.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A Global Assessment of Functioning (GAF) score should be reported.

The examiner should also specifically offer an opinion as to whether it is at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's service-connected PTSD (without regard to age or nonservice-connected disabilities) renders him unable to obtain and retain gainful employment.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

6.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings and opinions have been reported and offered.

7.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for PTSD is warranted.  The AMC/RO should also develop and formally adjudicate the TDIU claim.  The Veteran should then be furnished an appropriate supplemental statement of the case addressing both the PTSD and the TDIU issues, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review of both the PTSD and the TDIU issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




